      Case 1:21-cv-00051-DMT-CRH Document 14 Filed 04/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Scot Beede and Geri Beede,            )
                                      )  ORDER MID-DISCOVERY STATUS
             Plaintiff,               )  CONFERENCE
                                      )
       vs.                            )
                                      )
Penske Truck Leasing Corporation, and )
Penske Truck Leasing Co., L.P.,       )
                                      )  Case No. 1:21-cv-051
             Defendants.              )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on September

29, 2021, at 9:00 AM. The conference will be conducted via telephone conference. To participate

in the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 12th day of April, 2021.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
